GLICKSTEIN, Chief Judge,
dissenting.
There is no question in my mind that the trial court released the recalcitrant witness from his subpoena.
The record reflects the following:
JOHN HENDERSON
was called as a witness by the Defendants and, after having been first duly sworn, was examined and testified as follows:
THE WITNESS: I have an objection, Your Honor, to being called as a witness.
THE COURT: Okay. What’s your name?
THE WITNESS: John Henderson.
THE COURT: All right. Who was calling you as the witness?
MR. SATURN: Defendant.
THE COURT: Are you under subpoena?
THE WITNESS: Yes, I am.
THE COURT: All right. What’s your objection?
THE WITNESS: I’m an expert witness and was retained by Mr. Smith to give expert opinions as to the condition of his house and have never been paid for that.
THE COURT: Okay. You rendered the report to Mr. Smith at some time?
THE WITNESS: Yes, ma’am.
THE COURT: Were you paid for that service?
THE WITNESS: No, I was not.
THE COURT: Are you being paid to come to court today?
THE WITNESS: No, I am not.
THE COURT: Okay.
MR. SATURN: Your Honor, with the subpoena there went a witness fee.
Mr. Henderson is being called as a factual witness, given the fact that he inspected the roof at the time the house was closed and also during the guaranty period.
THE COURT: I am going to be setting a reasonable fee or you are going to reach some agreement within the next five minutes for his services or I’m going to excuse him from the subpoena.
After additional dialogue, the trial court said, in para materia:
THE COURT: If you want to present his testimony today regarding his reports, you are asking him to render expert testimony. You can’t subpoena an *1154expert to court. He’s free to go and I’m not going to enforce that subpoena.
I believe it was error for the trial court to do so, and under the circumstances reflected by the record required no further action by plaintiffs’ counsel.
The witness could and should have sought appropriate protection from the effect of the subpoena if he believed plaintiffs were taking advantage of him. The trial court’s action legitimized what I perceive to be inappropriate conduct by the duly subpoenaed, present witness.